                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                  CASE NO. 2:12-CR-0074(03)

VERSUS                                                    JUDGE JAMES D. CAIN, JR.

ANTHONY F. GIAIMIS                                        MAGISTRATE JUDGE KAY


                                        MEMORANDUM RULING

         Before the court is a Motion for Reconsideration [doc. 261] filed by defendant

Anthony F. Giaimis, relating to the court’s March 28, 2016, judgment denying his motion

to vacate under 28 U.S.C. § 2255. Doc. 221.

         Following a jury trial, Giaimis was convicted in this court of conspiracy to distribute

and to possess with intent to distribute more than fifty grams of methamphetamine, a

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A); possession of methamphetamine with

intent to distribute, a violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(B); and possession

of firearms by a convicted felon, a violation of 18 U.S.C. § 922(g)(1). 1 Doc. 135; see doc.

27 (superseding indictment). On August 1, 2013, he was sentenced by Judge Patricia H.

Minaldi to concurrent terms of imprisonment totaling 262 months. Doc. 162. His sentence

was increased under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), which

provides for enhanced penalties for a defendant who violates § 922(g) and has at least three

prior convictions for a violent felony, serious drug crime, or both. Doc. 151.


1
  Giaimis was found not guilty of count five of the superseding indictment, possession of a firearm in furtherance of
a drug trafficking crime, a violation of 18 U.S.C. §§ 924(c)(1)(A) and (B)(ii). Doc. 135.

                                                        -1-
         Giaimis’s convictions and sentences were upheld on appeal. Doc. 190. He then filed

a pro se motion to vacate under 28 U.S.C. § 2255, alleging ineffective assistance of counsel.

Doc. 209. In his reply brief he also asserted that he was entitled to relief under Johnson v.

United States, __ U.S. ___, 135 S.Ct. 2551 (2015). In that matter the Supreme Court held

that the definition of a violent felony under the residual clause of the ACCA was void for

vagueness.2 Since then the Court has likewise invalidated definitions of a “crime of

violence” in the residual clauses of 18 U.S.C. § 16 in Sessions v. Dimaya, __ U.S. __, 138

S.Ct. 1204 (2018), and 18 U.S.C. § 924(c)(3)(B) in United States v. Davis, __ U.S. __, 139

S.Ct. 2319 (2019).

         By ruling dated March 28, 2016, Judge Minaldi denied relief on Giaimis’s § 2255

motion. Docs. 220, 221. She made no mention of the Johnson argument raised in his reply

brief. The Fifth Circuit denied a certificate of appealability. Doc. 234. Counsel enrolled on

Giaimis’s behalf and filed a Rule 60(b)(6) motion on December 27, 2019. Doc. 261.

Giaimis points to Judge Minaldi’s medical retirement in July 2017, preceded by a leave of

absence beginning in December 2016 and removal from a case in March 2016. He alleges

that these events form extraordinary circumstances entitling him to reconsideration of his

§ 2255 motion, specifically as to the Johnson argument not addressed in the original ruling.

Doc. 261.




2
  The ACCA defines a “violent felony” in three ways. Under the elements clause, a violent felony is one that has as
an element the use, attempted use, or threatened use of physical force against the person of another. 18 U.S.C. §
924(e)(2)(B)(i). Under the enumerated clause, a violent felony includes certain named offenses – “burglary, arson, or
extortion, [or a crime that] involves use of explosives[.]” Id. at § 924(e)(2)(B)(ii). Under the residual clause, a violent
felony is one “otherwise [involving] conduct that presents a serious potential risk of physical injury to another.” Id.

                                                           -2-
       Even if Giaimis could show that Judge Minaldi’s condition had an impact on her

review of his case, he cannot demonstrate any right to relief from his conviction or sentence

under Johnson. The ACCA was implicated under Giaimis’s felon in possession conviction,

based on a prior drug trafficking conviction in the state of Texas and two prior simple

burglary convictions in the state of Louisiana. See doc. 172, pp. 2–3; doc. 148, att. 1. The

definition of a “serious drug offense” under the ACCA, § 924(e)(2)(A), has not been called

into question by Johnson or its progeny. E.g., United States v. Thomas, 698 F. App’x 790

(5th Cir. 2017).

       Burglary is included in the ACCA’s enumerated clause, and the definition of

“simple burglary” under Louisiana law largely matches the generic version contemplated

by the ACCA. See United States v. Barrett, 2019 WL 2450918 (M.D. La. Jun. 12, 2019).

The Louisiana definition is potentially broader, however, because it also contemplates

unprivileged entry into a vehicle, watercraft, or cemetery, while the generic definition

speaks of only a “buildings or structure.” Compare La. Rev. Stat. § 14:62 with Taylor v.

United States, 495 U.S. 575, 599 (1990). As long as the record shows, however, that the

defendant was convicted of burglarizing a building, a conviction under the Louisiana

simple burglary statute qualifies as a violent felony under the ACCA’s enumerated clause.

United States v. Bailentia, 717 F.3d 448, 449 (5th Cir. 2013).

       The records in this matter reflect that Giaimis was charged with burglarizing a

structure – specifically, a commercial building in Calcasieu Parish, Louisiana – on two

occasions in 1991. Doc. 148, att. 1, p. 8. He pleaded guilty to these charges. Id. at 9. At

sentencing in this court he did not contest his identity or any of the facts of the underlying

                                             -3-
convictions. Doc. 172, p. 2. Accordingly, the burglary convictions qualify as predicate

offenses under the ACCA’s enumerated clause and are not subject to challenge under

Johnson. Giaimis is not and was not entitled to relief under § 2255 based on his Johnson

argument, and his Motion for Reconsideration will be denied.

      THUS DONE AND SIGNED in Chambers on this 2nd day of January, 2020.


                        ______________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                          -4-
